Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, 10, 11, 13, 14, 18, 22-24, 29, 31, 33-35, 96, 97 and 100-101 are pending. Claims 3, 5-9, 12, 15-17, 19-21, 25-28, 20, 32, 36-95 and 98 have been cancelled.

Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the disclosure for nucleotide and/or amino acid sequences appearing in the drawings without being identified by sequence identifiers in accordance with 37 CFR 1.821(d) is withdrawn in light of the amendments.
	
Claim Objections
Claim 2 REMAINS objected to as it appears to redundantly recite claimed subject matter (e.g. the amino acid sequences are repeated: the limitations of (1) and (2) are the same as (3)). It is suggested that part (3) be removed as it does not further limit the claim in light of parts (1) and (2).
Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 35 REMAINS rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 35 is drawn to a poppy plant having stable genetic modifications to reduce expression of T6ODM and CODM that is conferred by a mutation and wherein the mutation in CODM was not introduced by genetic modification. 
The metes and bounds of the claim are indefinite because it is not clear how the mutation is “not” introduced in CODM because claim 10 requires that the CODM is genetically modified whereas claim 35 requires that the mutation is not by a genetic modification. 

Response to Arguments
Applicant traverses the rejection of the claim because claim 35 is narrower than the claim from which it depends (Applicant reply dated 29 July 2022, p. 10, ¶ 2).
	This argument is not persuasive because the claim is contradictory: the plant requires a stable genetic modification to T6ODM and CODM or both (see claim 10, see also 35, line 2) yet also requires that the mutation is not introduced by a genetic modification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 11, 13, 14, 18, 22-24, 29, 31, 33-35 and 100-101  REMAIN rejected under 35 U.S.C. 103 as being unpatentable over Hagel et al (2010, Nature Chemical Biology, 6, 273-275) and Wijekoon et al (2012, The Plant Journal, 69:1052-1063) and in view of Milgate et al (2004, Nature, 431:413-414) and Facchini et al (2005, Can. J. Bot., 83:1189-1206).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2, 4, 10, 11, 13, 14, 18, 22-24, 29, 31, 33-35 and 100-101  are broadly drawn to a method of increasing accumulation of thebaine in an opium poppy plant comprising genetically modifying the genome to include one or more stable genetic modifications to simultaneously reduce the activity of T6ODM and CODM having the amino acid sequences of SEQ ID NO: 1 and 3, respectively, wherein an expression construct is introduced and comprises a portion of SEQ ID NO: 2 or 4 and reduces accumulation of T6ODM or CODM, a genetically modified poppy plant comprising one or more stable genetic modifications to reduce expression of T6ODM or CODM, poppy straw or latex from said plant, wherein said plant comprises first and second expression construct encoding hpRNA for reducing T6ODM and CODM having mRNA comprising the sequence of SEQ ID NO: 15 and 16, respectively, wherein the hpRNA comprises a portion of SEQ ID NO: 2 or 4, wherein the T6ODM gene encodes a polypeptide having SEQ ID NO: 1 and the CODM gene encodes a polypeptide having SEQ ID NO: 3, and wherein the hpRNA comprises a portion of SEQ ID NO: 7 or 8.
	Hagel et al teach that DIOX1 and DIOX3 correspond to T6ODM and CODM and have 100% sequence identity to SEQ ID NO: 1 and 3 of the instant invention as in instant claim 2, respectively (p. 274, col. 2; see Attachment A in the Office action dated 01 February 2022) and that in planta VIGS using fragments of T6ODM and CODM cDNAs introduced into poppy resulting in a near complete metabolic block at thebaine (p. 275, col. 1, par. 1). 
	T6ODM has the designation GQ500139 which has 100% sequence identity to SEQ ID NO: 2 of the instant invention while CODM has the designation GQ500141 which has 100% sequence identity to SEQ ID NO: 4 of the instant invention as in instant claims 4, 14, 22 and 23 (p. 274, col. 2, penultimate par.; see also Attachment A in the Office action dated 01 February 2022). As such, Hagel et al teach T6ODM and CODM mRNA having 100% sequence identity to SEQ ID NO: 15 and 16 of the instant invention as in instant claims 13 and 24.
The “DIOX-a” construct contained a conserved sequence from the coding region of T6ODM and was designed to also silence CODM expression (p. 275, col. 1, par. 1; see also Supplementary Fig. 12). This construct successfully and simultaneously reduced expression of both T6ODM and CODM while increasing thebaine content in latex as encompassed by instant claims 1, 100 and 101 (p. 274, Figure 2b and c).
Hagel et al teach that the top1 poppy variety was created using chemical mutagenesis (i.e., a stable genetic modification) for the efficient production of thebaine from morphine free plants which is the natural precursor for the synthesis of several pharmaceuticals including oxycodone, and that T6ODM provides a biochemical basis for the top1 phenotype as encompassed by instant claim 35 (p. 273, col. 1; see also p. 275, col. 1, last par. bridging col. 2). 
In other words, it was known in the art that poppy plants comprised stable genetic mutations leading to increased thebaine content.
Hagel et al teach that genes encoding T6ODM and CODM are essential for the production of codeine and morphine which could provide an alternative to conventional agriculture with respect to production cost and the regulation of controlled substance (p. 275, col. 1, last par. bridging col. 2).
Wijekoon et al similarly teach using VIGS to target T6ODM or CODM results in a substantial increase in thebaine (see Abstract).
While Hagel et al and Wijekoon et al reasonably teach, suggest and provide motivation for simultaneously reducing expression of T6ODM and CODM by introducing expression constructs to reduce transcripts, they do not teach stable genetic modifications to poppy plants or the use of portions of SEQ ID NO: 7.
Thus, the issue is whether one of ordinary skill in the art would have found it prima facie obvious to use RNAi or stable loss of function mutations to decrease CODM and T6ODM gene expression, and whether one would have successfully arrived at portions of SEQ ID NO: 7 to reduce expression of the aforementioned genes.
Regarding methods for reducing gene expression, Milgate et al teach that top1 mutants accumulate the morphine and codeine precursor thebaine, and that the original discovery of top1 stimulated re-engineering of the opioid industry in Tasmania which grows over 40% of the world’s licit opiates in order to produce thebaine efficiently from morphine-free poppy crops to provide precursors for highly effective analgesics and for treatment of opioid addiction (p. 413, col. 1, par. 1; see also p. 414, col. 2, last par.).
Thus, Milgate et al teach genetically modifying poppy comprising a mutation to the T6ODM gene as encompassed by instant claims 4 and 35. This teaching reinforces the teachings of Hagel et al with respect to the top1 mutant plant.
Regarding RNAi, Facchini et al teach that aside from VIGS, other methods may be used to inhibit gene expression: antisense and RNAi or viable alternative to produce mutant poppy plants (p. 1198, col. 2).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to one of ordinary skill in the art to arrive at the plants and expression constructs as claimed using RNAi as opposed to VIGS because it is merely a design choice where one method is substituted for another which serves the same purpose and produces the same result.
One would have a reasonable expectation of success in increasing thebaine because each of Hagel et al and Wijekoon et al teach that poppy can be successfully transformed with a VIGS construct to simultaneously inhibit expression of T6ODM and CODM leading to the accumulation of thebaine.
One would be motivated to do so because increased levels of thebaine would be present in latex of poppy straw to be subsequently used to synthesize codeine and morphine, the importance of which is discussed above.
One would have found it prima facie obvious to do stably as opposed to transiently because it would obviate the need to continually transform poppy with the expression constructs as discussed above, and because Milgate teach that poppy with stable genetic alterations are commercially important. Moreover, Facchini et al teach that antisense or RNAi methodologies are alternatives to VIGS.
One would have found it prima facie obvious to stably mutate the T6ODM gene and introduce an expression construct to inhibit CODM because the stably mutated plant was known in the art (e.g., see Milgate). Thus, one would merely have to transform said plant with a single expression construct to inhibit expression of CODM to further increase thebaine content, the importance of which is discussed above.
One would have found it prima facie obvious to arrive at SEQ ID NO: 7 as encompassed by instant claims 29, 31, 33 and 34 because it is merely a design choice: the nucleotide sequences for T6ODM and CODM were known in the art and Hagel et al teaches that different targets within the 3’ UTR of said genes leads to the predictable inhibition of their expression (e.g., p. 19, supplemental Figure 19). Thus, based on the teachings of Facchini et al, one could design multiple or single RNAi constructs to simultaneously inhibit expression of the aforementioned genes.

Response to Arguments
Applicant traverses the rejections arguing that it is not clear whether both T6ODM and CODM are necessary to be targeted or whether T6ODM alone can be targeted (Applicant reply dated 29 July 2022, p. 12, ¶ 1; see also p. 15, ¶ 4), but this argument is not persuasive because it is clear that targeting both can increase thebaine content: the “DIOX-a” construct contained a conserved sequence from the coding region of T6ODM and was designed to also silence CODM expression (p. 275, col. 1, par. 1; see also Supplementary Fig. 12), and successfully and simultaneously reduced expression of both T6ODM and CODM while increasing thebaine (p. 274, Figure 2b and c).
	Therefore, Applicant’s arguments with respect to Fist are moot and not relevant to the rejection as set forth above (i.e., Applicant’s reply at p. 12, ¶ 2 and 3).
Regarding Applicant’s arguments against the references individually with respect to Milgate and Facchini (Applicant reply dated 29 July 2022, p. 13), it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Applicant merely presents arguments pertaining to what the secondary references do no teach as opposed to arguing why one would not have found it obvious to modify the teachings of Hagel and Wijekoon in view of Milgate and Facchini.
Applicant argues that it knows of no stably transformed poppy varieties despite the demand and commercial potential for them or that they could actually be achieved, and that there was no easy decision with respect to the genetic technique for introducing the mutations  (Applicant reply dated 29 July 2022, p. 13, last ¶ bridging p. 14; see also p. 15, ¶ 1, 2 and last ¶).
This argument is not persuasive because the issue is not whether poppy plants have been transformed in the exact manner using the exact methods as claimed: Applicant’s argument pertains to an anticipatory rejection where each and every claim limitation must be disclosed by the prior art.
Here, the Office has demonstrated that it would have been obvious to arrive at the poppy plants as claimed because the art teaches they have been transformed to simultaneously inhibit expression of both T6ODM and CODM to increase thebaine content. If it is Applicant’s position that the novelty of the invention is that a poppy plant has never successfully been stably transformed with an RNAi vector, then this argument has been addressed above: using an RNAi vector as opposed to VIGS is merely an obvious design choice.
Moreover, there need not need be an absolute expectation of success, but rather, a reasonable expectation of success in stably transforming poppy which one would surely have in light of the prior art as noted above.
Applicant argues that the skilled artisan would not have a reasonable expectation of success in stably transforming poppy plants (Applicant reply dated 29 July 2022, p. 14, ¶ 2 through p. 15).
This argument is unpersuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II).
	Here, Applicant has merely asserted that poppy plants cannot be stably transformed without proffering any objective evidence to support the assertion. In fact, Applicant’s own information disclosure statement submission contradicts this position (e.g., see IDS dated 23 April 2021 cite no. J**).
	Applicant argues that there were conscious decision made to arrive at the hairpin construct comprising SEQ ID NO: 7 (Applicant reply dated 29 July 2022, p. 15, last ¶ bridging p. 16).
	This argument is unpersuasive as it is not commensurate in scope with what is claimed: not all claims are limited to this construct. In any event, the Office has presented a prima facie case for why it would have been obvious to arrive at the particular nucleotide sequence fragments of SEQ ID NO: 7 as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 10, 11, 13, 14, 18, 22-24, 29, 31, 33-35, 96, 97 and 100-101 REMAIN rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,808,258 (referred to herein as ‘258). Although the claims at issue are not identical, they are not patentably distinct from each other because:
 	The instant claims are broadly drawn to a method of increasing accumulation of thebaine in an opium poppy plant comprising genetically modifying the genome to include one or more stable genetic modifications to simultaneously reduce the activity of T6ODM and CODM having the amino acid sequences of SEQ ID NO: 1 and 3, respectively, wherein an expression construct is introduced and comprises a portion of SEQ ID NO: 2 or 4 and reduces accumulation of T6ODM or CODM, a genetically modified poppy plant comprising one or more stable genetic modifications to reduce expression of T6ODM or CODM, poppy straw or latex from said plant, wherein said plant comprises first and second expression construct encoding hpRNA for reducing T6ODM and CODM having mRNA comprising the sequence of SEQ ID NO: 15 and 16, respectively, wherein the hpRNA comprises a portion of SEQ ID NO: 2 or 4, wherein the T6ODM gene encodes a polypeptide having SEQ ID NO: 1 and the CODM gene encodes a polypeptide having SEQ ID NO: 3, and wherein the hpRNA comprises a portion of SEQ ID NO: 7 or 8.
	‘258 claims a method of increasing accumulation of thebaine in an opium poppy plant comprising modifying the genome to include a nucleic acid molecule having SEQ ID NO: 7 and reduced expression of CODM and T6ODM, plants comprising said nucleic acid molecule and expression vectors comprising said nucleic acid molecule (see claims 1-20).
	Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to arrive that the instantly claimed methods, plants and vectors because ‘258 claims a species as encompassed by the genus of the instant invention.

Response to Arguments
Applicant claims the rejection is overcome in light of the filed terminal disclaimer (Applicant reply dated 29 July 2022, p. 16, ¶ 2). However, the rejection is maintained as no terminal disclaimer has been filed. 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662